Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 2/22/2021 is acknowledged.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“an air cooled condenser apparatus” (i.e. an apparatus for condensing) in claim 1
“condenser modules” (i.e. modules for condensing) in claim 1.
“delta-type heat exchanger units (i.e. units for heat exchange) in claim 1
“means for attaching one or more of said series of fans” in claim 5

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “each condenser module ACCM(i) of said series of condenser modules” (lines 5-6 and lines 28-29) renders the claim indefinite.  Since the recitation “a series of condenser modules ACCM(i) with i=1 to NMOD and 1<NM0D” is inclusive of “a series of condenser modules” that comprises “one or more condenser modules” and since the word “each” refers to “each individual element in a plurality of elements” (See Cambridge Dictionary, which defines the word “each” as 
Regarding claim 4, the recitation “said series of independent frame structures FRS(m)” (line 3) lacks antecedent basis.
Further regarding claim 4, the recitation “the module” (line 7) lacks antecedent basis.
Further regarding claim 4, the term "upper" (line 3) is a relative term which renders the claim indefinite.  The term "upper" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 5, the recitation “each independent frame structure of said series of independent frame structures FRS(m)” (line 2) renders the claim indefinite.  Since the recitation “a series of independent frame structures FRS(m) with m = 1 to NFR” (claim 2, line 2) is inclusive of “a series of independent frame structures” that comprises “one or more independent frame structures” and since the word “each” refers to “each individual element in a plurality of elements” (See Cambridge Dictionary, which defines the word “each” as “everything, person, etc. in a group of two or more, considered separately”) it is unclear how the recitation ““a series of independent frame structures FRS(m) with m = 1 to NFR” (claim 2, line 2) is inclusive of “a series of independent frame structures” that comprises “one or more independent frame 
Claims 2, 3, and 6-8 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 5,950,717), and further in view of Sanderlin et al. (US 7,926,555) and Quickelberghe et al. (US 2015/0345166).
Regarding claim 1, Fay discloses an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z (Annotated Figure 1), said air-cooled condenser apparatus comprising:

While Fay discloses a series of condenser modules ACCM that defines a delta-type heat exchanger unit extending in a row along a direction parallel with said axis X (See heat exchanger unit 18), Fay does not teach or disclose series HEXU(j) of delta-type heat exchanger units with j = 1 to UN and UN = 2 or UN = 3 (i.e. the limitation “j = 1 to UN and UN = 2 or UN = 3” recites “a series of delta-type heat exchanger units” as including two or three rows of delta-type heat exchanger units).
Sanderlin et al. (Figures 6A-6B) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (Device of Figure 6A) including a series HEXU(j) of delta-type heat exchanger units with j = 1 to UN and UN = 2 or UN = 3 (i.e. the limitation “j = 1 to UN and UN = 2 or UN = 3” recites “a series of delta-type heat exchanger units” as including one, two, or three delta-type heat exchanger units with two or three rows of delta-type heat exchanger units) (Annotated Figure 6A: There is at least one delta-type heat exchanger unit with two rows of delta-type heat exchanger units), forming a row of UN delta-type heat exchanger units extending along a direction parallel with said axis X (Annotated Figure 6A).  As a result it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the air-cooled 
Fay further discloses that each delta-type heat exchanger unit of said series HEXU(j) includes:
A first set of parallel tubes (Figure 3: See left-side tubes 19) and a second set of parallel tubes (Figure 3: See right-side tubes 19) that are inclined with respect to said vertical axis Z and are positioned so as to have an opening angle between the first set and the second set of parallel tubes (Annotated Figure 1, see also Figure 3).  However, Fay does not explicitly teach or disclose a value for the opening angle.
Quickelberghe et al. (Figure 22) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (12) including at least one delta-type heat exchanger unit (160) including a first set of parallel tubes (Figures 20 and 22: See left-side tubes 206) and a second set of parallel tubes (Figures 4 and 6: See right-side tubes 206), where the first and second sets of parallel tubes are inclined with respect to said vertical axis Z and are positioned so as to have an opening angle in a range of 45º-65º between the first set and the second set of parallel tubes (Paragraph 58: The opening angle is in a range of 40-60º).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the 
Further, while Fay discloses the tubes of said first set and second set of parallel tubes have a tube length, Fay does not explicitly teach or disclose a value for tube length.
Quickelberghe et al. (Figure 22) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (12) including at least one delta-type heat exchanger unit (160) including a first set of parallel tubes (Figures 20 and 22: See left-side tubes 206) and a second set of parallel tubes (Figures 4 and 6: See right-side tubes 206), where Quickelberghe et al. disclose a tube length of 2 meters (Paragraph 58), and where Quickelberghe et al. disclose that heat exchanger fluid velocity is a function of heat exchanger tube length (Paragraph 59). Therefore, the heat exchanger tube length is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that decreasing heat exchanger tube length in combination with increasing a number of heat exchanger tubes results in reduced heat exchanger fluid velocity (Paragraph 59). Therefore, since the general conditions of the claim, i.e. that heat exchanger tube length is variable, were disclosed in the prior art by Quickelberghe et al., it is not inventive to discover the 
Fay further discloses a top duct (21) extending in a direction parallel to said axis Y and connected to an upper end of each tube of said first set of parallel tubes and connected to an upper end of each tube of said second set of parallel tubes (Annotated figure 1 and Figure 3),
A first steam/condensate manifold (Figure 3: See left-side manifold 22) extending in a direction parallel to said axis Y and connected to a lower end of each tube of said first set of parallel tubes (Annotated figure 1 and Figure 3), and
A second steam/condensate manifold (Figure 3: See right-side manifold 22) extending in a direction parallel to said axis Y and connected to a lower end of each tube of said second set of parallel tubes (Annotated figure 1 and Figure 3).
However, Fay does not explicitly teach or disclose a value for the first/second steam/condensate manifold lengths.
Quickelberghe et al. (Figure 22) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (12) including at least one delta-type heat exchanger unit (160) including a first set of parallel tubes (Figures 20 and 22: 
Fay further discloses a series of fans FAN(k) with k=l to FN and with 2 < FN < 4 (i.e. the limitation “FAN(k) with k=l to FN and with 2 < FN < 4” recites “a series of fans” as including one, two, three, or four fans) (Annotated Figure 1: see fans 4), and where the fans FAN(k) are aligned along an axis parallel with the Y axis and configured to generate an air flow through each delta-type heat exchanger unit of said series HEXU(j) (Annotated figure 1), and

Quickelberghe et al. (Figure 22) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (12) including at least one delta-type heat exchanger unit (160) including a first set of parallel tubes (Figures 20 and 22: See left-side tubes 206) and a second set of parallel tubes (Figures 4 and 6: See right-side tubes 206), where a support structure is configured for positioning the at least one delta-type heat exchanger units of the at least one condenser modules at a height HI (Figure 22), where Quickelberghe et al. disclose a height of 26 meters (Paragraphs 40-41), and where Quickelberghe et al. disclose that air-cooled condenser cost is a function of a support structure height (Paragraphs 40-41). Therefore, the support structure height is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a height of a support structure height results in increased manufacturing costs and reduced safety (Paragraphs 40-41). Therefore, since the general conditions of the claim, i.e. that support structure height is variable, were disclosed in the prior art by 


    PNG
    media_image1.png
    622
    1001
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    397
    699
    media_image2.png
    Greyscale


Regarding claim 2, the combination of Fay, Sanderlin et al., and Quickelberghe et al. teaches an air-cooled condenser apparatus comprising two rows of delta-type heat exchanger units as discussed above, where Fay further discloses said support structure includes a series of independent frame structures FRS(m) with m = 1 to NFR, where said series of independent frame structures is configured for supporting a total number NTOT = UN x NMOD of delta-type heat exchanger units, and where the number NFR of said independent frame structures is in the range Ceiling(NMOD/3) < NFR < NMOD (i.e. the limitation “said support structure includes a series of independent frame structures FRS(m) with m = 1 to NFR, where said series of independent frame structures is configured for supporting a total number NTOT = UN x NMOD of delta-type heat exchanger units, and where the number NFR of said independent frame structures is in the range Ceiling(NMOD/3) < NFR < NMOD” recites “a series of independent frame structures” as including one or more independent frame structures that support two or 
Regarding claim 3, the Fay discloses an air-cooled condenser apparatus as discussed above, where the series of independent frame structures FRS(m) includes one or more frames of a model A (Figure 1: The independent frame structure depicted therein) such that the frame of model A is configured to support the series HEXU(j) of delta-type heat exchanger units of one condenser module (Figure 1).
Regarding claim 8, Fay discloses an air-cooled condenser apparatus as discussed above.  However, Fay does not explicitly teach or disclose a main steam duct elongated along an axis parallel with said axis X, and where one end of each top duct of each delta-type heat exchanger unit of each module is connected with said main steam duct.
Sanderlin et al. (Figures 6A-6B) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (Device of Figure 6A) including a plurality of delta-type heat exchanger units (Annotated Figure 6A: At least one condenser module comprising two rows of delta-type heat exchanger units), where a main steam duct extends along an axis parallel with an axis X (Annotated Figure 6A), and where one end of each of a plurality of top ducts of each of a plurality of delta-type heat exchanger unit of at least one module is connected with said main steam duct (Annotated Figure 6A and Col. 7, line 65 to col. 8, line 9).  As a result it would have .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 5,950,717), Sanderlin et al. (US 7,926,555), and Quickelberghe et al. (US 2015/0345166), and further in view of Peterson et al. (US 5,715,889).
Regarding claim 4, the combination of Fay, Sanderlin et al., and Quickelberghe et al. teaches an air-cooled condenser apparatus comprising two rows of delta-type heat exchanger units as discussed above, where Fay further discloses said support structure includes a series of independent frame structures FRS(m) with m = 1 to NFR, where said series of independent frame structures is configured for supporting a total number NTOT = UN x NMOD of delta-type heat exchanger units, and where the number NFR of said independent frame structures is in the range Ceiling(NMOD/3) < NFR < NMOD (i.e. the limitation “said support structure includes a series of independent frame structures FRS(m) with m = 1 to NFR, where said series of independent frame structures is configured for supporting a total number NTOT = UN x NMOD of delta-type heat exchanger units, and where the number NFR of said independent frame structures is in the range Ceiling(NMOD/3) < NFR < NMOD” recites “a series of independent frame structures” as including one or more independent frame structures that support two or more rows of delta-type heat exchanger units) (See condenser module of Figure 1, 
Peterson et al. teaches an air-cooled condenser apparatus comprising: at least one condenser module (13), a series of fans (16), a box-shaped upper frame structure (Figure 2: Portion of 19 surrounding elements 16) attached to an independent frame structure (Figure 2: Portion of 19 surrounding elements 13), where said box-shaped upper frame structure defines a fan deck located at height H2 with respect to a floor level, and where said fan deck is configured to support said series of fans (Figure 2) so as to generate an induced air draft through the condenser module (Figure 2 and Col. 2, lines 12-18).  As a result it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the at least one condenser module as disclosed by Fay with an upper frame structure as taught by Peterson et al. to improve air-cooled condenser safety by providing box-shaped upper frame structure configured to support a plurality of fans.
Further, while the combination of Fay and Peterson et al. teaches an air-cooled condenser apparatus comprising a box-shaped upper frame structure attached to a series of independent frame structures FRS(m), the combination of Fay and Peterson et al. does not explicitly teach or disclose a value for the height.
Quickelberghe et al. (Figure 22) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser .


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 5,950,717), Sanderlin et al. (US 7,926,555), and Quickelberghe et al. (US 2015/0345166), and further in view of Merkys et al. (US 2005/0161202).
Regarding claim 5, Fay discloses an air-cooled condenser apparatus as discussed above.  While Fay further discloses the series of fans FAN(k) as located at a height H3 with respect to said floor level such that H1 > H3 (Figure 1 and Col. 4, line 67 to col. 5, line 5: The fans are located below the condenser modules), Fay does not explicitly teach or disclose a value for the height.
Quickelberghe et al. (Figure 22) teaches an air-cooled condenser apparatus for condensing a steam flow from a steam turbine where the air-cooled condenser apparatus is erected along a vertical axis Z perpendicular to a floor level including two orthogonal axes X and Y perpendicular to the axis Z, said air-cooled condenser apparatus comprising: at least one condenser module (12) including at least one delta-type heat exchanger unit (160) including a first set of parallel tubes (Figures 20 and 22: See left-side tubes 206) and a second set of parallel tubes (Figures 4 and 6: See right-side tubes 206), where a support structure is configured for positioning the at least one delta-type heat exchanger units of the at least one condenser modules at a height HI (Figure 22), where Quickelberghe et al. disclose a height of 26 meters (Paragraphs 40-41), and where Quickelberghe et al. disclose that air-cooled condenser cost is a function of a support structure height (Paragraphs 40-41). Therefore, the support structure height is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a height of a support structure height results in increased manufacturing costs and 
Further, Fay does not explicitly teach or disclose the each independent frame structure of said series of independent frame structures FRS(m) as including means for attaching one or more of said series of fans FAN(k).
Merkys et al. (Figure 2) teaches an air-cooled condenser: at least one condenser module (14a), at least one independent frame structure (18), and at least one fan (50), where the at least one independent frame structure includes means for attaching the at least one fan (Figure 2: See element 54).  As a result it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the independent frame structure as disclosed by Fay with means for attaching the at least one fan as taught by Merkys et al. to improve air-cooled condenser safety by operatively connecting a fan to a stable mounting structure.
Regarding claim 6, Fay discloses an air-cooled condenser apparatus as discussed above, where for each of the delta-type heat exchanger units of each condenser module, said first set of parallel tubes (i.e. left-side tubes 19) includes a first group of primary tubes (Figures 1 and 3: See group G1 of the left-side tubes 19) and a 
Merkys et al. (Figure 8a) teaches an air-cooled condenser: comprising at least one condenser module (Device of Figure 6A) having a top duct, where said top duct includes: a first top duct section having an entrance opening on one end to receive a heat transfer fluid and a cover on the other end such that the first top duct section is connected to a first group of primary tubes and to a second group of primary tubes (Annotated figure 6A and Paragraph 66), and a second top duct section including an exit opening for evacuating the heat transfer fluid such that said second top duct section is connected to said first group of secondary tubes and to said second group of secondary tubes (Annotated figure 6A and Paragraph 66).  Further note that Merkeys et al. teaches both series (Figure 8a) and parallel (Figure 8b) flow through an air-cooled condenser.  As a result it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the top duct as disclosed by Fay in the form of first and second top duct portions as taught by Merkys et al. to improve air-cooled condenser heat transfer efficiency by increasing residence time of a heat exchange fluid flowing through the air-cooled condenser.  Note: Selection from among a limited, identified number of solutions (in this case, providing flow through sections of a KSR v. Teleflex USPQ2d 1385, 1395-97 (2007).


    PNG
    media_image3.png
    371
    1031
    media_image3.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 5,950,717), Sanderlin et al. (US 7,926,555), and Quickelberghe et al. (US 2015/0345166), and further in view of Wand (US 2011/0061845).
Regarding claim 7, the combination of Fay, Sanderlin et al., and Quickelberghe et al. teaches an air-cooled condenser apparatus comprising two rows of delta-type heat exchanger units as discussed above.  While Fay discloses the top duct of each delta-type heat exchanger unit as including an entrance opening for receiving steam (Figures 1 and 3), Fay does not explicitly teach or disclose the entrance opening as having a cross-sectional area S in the range of 0.12 m2 < S < 0.5 m2.
Schmidt teaches an air-cooled condenser apparatus, comprising: a top duct (i.e. a manifold/header 24a) and a plurality of tubes (14), where Schmidt discloses that pressure drop is a function of a ratio of a cross-sectional area of the top duct and a cross-sectional area of the plurality of tubes (Paragraphs 11, 37, and 49).  Therefore, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0043061 discloses an air-cooled condenser.
US 3,707,185 discloses an air-cooled condenser.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763